DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7-8, filed 02/23/2022, with respect to objections have been fully considered and are persuasive.  The objections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-4 depends, and Claim 5 teaches a limitation: “; Said second multi connector cable being split into two distinct wires with each connected to a blade fuse; Said two distinct wires connected each to a first opening of firsthand lock connector and first opening secondhand lock connector respectively; a second set of distinct cable wires each connected respectively to a second opening of firsthand lock connector and a second opening of secondhand lock connector respectively; wherein each of first multi connector cable and second multi connector cable are ultimately connected respectively to first terminating hand lock connector and second terminating hand lock connector third terminating hand lock connector and fourth terminating hand lock connector” OR “a first closed end lug and second closed end lug each independently connected to a first multi connector cable and second multi connector cable respectively that are 4 AWG; said second multi connector cable being split into two distinct wires with each connected to a blade fuse 20 amp; said two distinct wires connected each to a first opening of firsthand lock connector and first opening secondhand lock connector respectively; a second set of distinct cable wires each connected respectively to a second opening of firsthand lock connector and a second opening of secondhand lock connector respectively; wherein each of first multi connector cable and second multi connector cable are ultimately connected 
Bella (US5703411) is the closest prior art of record.
Regarding Claim 1, Bella  teaches, in Fig. 16, a harness system for power distribution, said system comprising: a first closed end lug (446) and second closed end lug (446) each independently connected to a first multi connector cable (434) and second multi connector cable (432) respectively;
Bella does not disclose the above allowable limitations.
Similar reasoning can be made for Claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848